WREN, Judge
(dissenting).
I do not feel the principle of Broadus to be applicable here. In my opinion, the majority decision does more than merely review a medical conflict in a documentary record.
It is asserted in the opinion that petitioner’s testimony does not preclude this court from acting as an appellate fact finder, because such testimony was without conflict, and there were no adverse comments relative thereto in the hearing officer’s decision and award. The opinion further states that the oral testimony appeared to be “entirely credible.”
Assuming arguendo that a conflict in medical testimony can ever be resolved by a reviewing court from depositions, when the patient has given a medical history of pain and events to the examining physicians, and has also testified to pain and events before the trier of fact, the record here belies the conclusion reached by the majority. I cannot agree that petitioner’s testimony basically comprised only a recitation of post-injury events, and that the key evidence was contained wholly within the depositions.
For instance, counsel for petitioner, in urging the reliability of the deposition of Dr. Minyard before the hearing officer, stated in his summation:
“Now we have two things, one appearing in the deposition and one appearing from Mr. Perry’s testimony after or during and after that surgery .... Mr. Perry is now post-operative four months and I think the hearing officer, who has observed him walking around the hearing room, can see he is doing well postoperatively . . . . ” (Emphasis supplied) .
Also to be noted is the fact that the hearing officer treated the gear shifting incident as raising a question of causal relationship of the injury to an industrial episode. In finding No. 6 he noted:
“. . . . Dr. McCluskey stated the applicant said he had twisted his back shifting gears the day before his hospital admission with great resulting pain increase, and the hospital admission record states applicant ‘apparently injured back placing car in gear’; and Dr. McCluskey concluded by stating he released the applicant as of March 27, 1973 to full work with no February 2, 1973 injury residual.”
This finding is clearly supported by the following excerpt from the deposition of Dr. McCluskey:
“A. Excuse me. I am sorry. On my note I have, ‘Immediately prior to admission he noted that he was having difficulty shifting his car and apparently injured his back while apparently getting the car back into gear.’
“Q. Was he getting along satisfactorily prior to that time ?
“A. According to him, yes, sir, he was.
“Q. And after he wrenched his back, he was having difficulties?
“A. Yes, sir.
*380“Q. Can a wrenching of the back when it was in a weakened condition like this, be the approximate cause of a bulging disc to the right of D-4, L-5 ?
“A. Let me answer that by saying that a ‘bulging disc’ or a ‘disc injury’ may result from such an injury or such an accident or incident as the case may be.
I would not say that the back was ‘weakened’ prior to that time.”
Petitioner, however, in response to questions by Mr. Moeller, testified before the hearing officer as follows:
“Q. As I read Dr. McCluskey’s reports and his testimony at the time we deposed him, he said you were getting along fine until you tried to shift the gears on your car.
“A. No, he made a big thing out of that. I just happened to mention it to him. He asked me what was wrong and I told him.
“Q. So if it was his feeling you were getting along fine prior to the time you shifted those gears and had the new pain that you had when you were admitted to the hospital, that was incorrect ?
“A. Yes, I think so. Yes.”
It is the opinion of this writer that this statement created a sharp conflict before the hearing officer as to possible causal relationship of the gear shifting incident, and in resolving it, the hearing officer had to consider the credibility of the petitioner testifying orally in his presence.
I cannot find such evidence to admit only the conclusion reached by the majority court, and this the evidence must do to overturn the award. We must view the evidence in a light most favorable to upholding the award of the Industrial Commission, and resolve all conflicts in the testimony in favor of supporting the award. Micucci v. The Industrial Commission of Arizona, 108 Ariz. 194, 494 P.2d 1324 (1972); Malinski v. The Industrial Commission of Arizona, 103 Ariz. 213, 439 P.2d 485 (1968).
An award reasonably supported by the evidence cannot be disturbed by this court. In re Estate of Bedwell, 104 Ariz. 443, 454 P.2d 985 (1969).
I would affirm.